The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
The applicant’s representative contacted the examiner and upon review of the file, it was determined that the finality of the action mailed 4/21/2021 was premature.
The period for response is restarted with this mailing.
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the arguments and amendments of the applicant. The amendments to the specification are accepted.  Responses to the arguments of the applicant are presented after the first rejection to which they are directed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,4,6-19,22,23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A1 is an aromatic ring obtained by the reaction of the aromatic compound (A)  with the naphthalenealdehyde or pyrenecarboxyladehyde and the structure of formula (2) shows a single bond from A1 opposite the bracketed structure and the bonding of the – C(Ar1-OH)(R3)(R4) to A1. 
1. 
In the case of the phenylindole, tris(4-hydroxyphenyl)methane, tetrakis(4-hydroxyphenyl)ethane, carbazole and phenyl-naphthylamine, the bond to the -CH2-pyrene or –CH2-naphthlene and the bond to the  -C(Ar1-OH)(R3)(R4) are on different aromatic rings, not the same ring as illustrated in formula (2) 

    PNG
    media_image1.png
    287
    435
    media_image1.png
    Greyscale

This is clear from some of the structures illustrated in claim 18 reproduced below. 

    PNG
    media_image2.png
    271
    538
    media_image2.png
    Greyscale
       
    PNG
    media_image3.png
    259
    522
    media_image3.png
    Greyscale


The claim language is misleading as the structure clearly requires both groups to be bound to the aromatic ring A1. 
	It appears that the applicant is attempting to claims structures such as 

    PNG
    media_image4.png
    109
    178
    media_image4.png
    Greyscale
   or    
    PNG
    media_image5.png
    108
    175
    media_image5.png
    Greyscale
along with similar structures where the phenylnaphthylamine or phenylindole are replaced by phenolic moieties, such as the phenols, 

Also the language “A1 is the aromatic ring obtained by the reaction of the aromatic compound (A)  with ....” implies that the aromatic ring A1 is formed in this reaction, rather than merely being functionalized by it. 
Also in the case of A being phenylindole, naphthalene or carbazole , the aromatic ring is bound via two bonds to the adjoining ring/remainder of the moiety, not just a single bond as illustrated in formula 2. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7,8,10,18,19 and 22-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In the case of the phenylindole, tris(4-hydroxyphenyl)methane, tetrakis(4-hydroxyphenyl)ethane and phenyl-naphthylamine, the bond to the -CH2-pyrene or –CH2-1-OH)(R3)(R4) are on different aromatic rings, not the same ring as illustrated in formula (2) 

    PNG
    media_image1.png
    287
    435
    media_image1.png
    Greyscale

This is clear from some of the structures illustrated in claim 18 (reproduced below). 

    PNG
    media_image2.png
    271
    538
    media_image2.png
    Greyscale
       
    PNG
    media_image3.png
    259
    522
    media_image3.png
    Greyscale


The claim language does not embrace the embodiments where the bond to the -CH2-pyrene or –CH2-naphthlene and the bond to the  -C(Ar1-OH)(R3)(R4) are on different aromatic rings. 
	It appears that the applicant is attempting to claims structures such as 

    PNG
    media_image4.png
    109
    178
    media_image4.png
    Greyscale
   or    
    PNG
    media_image5.png
    108
    175
    media_image5.png
    Greyscale
along with similar structures where the phenylnaphthylamine or phenylindole are replaced by phenolic moieties, such as the phenols, polyhydroxylbenzenes, naphthols, polyhydroxynaphthalenes, tris(4-hydroxyphenyl)methane, tetrakis(4-hydroxyphenyl)ethane  and tris(4-hydroxyphenyl)ethane disclosed in the instant specification (prepub at [0057]). 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4,10-13 and 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. 20120077345. 
Saito et al. 20120077345 teaches in synthetic example 6, the novolac polymer resin PCzFl (formed by the reaction of carbazole and fluorenone [0234-0238]) combined with crosslinker (powderlink 1174), an acid catalyst and solvent to form a resist underlayer composition [0266].  The resist underlayer example 6 was coated upon a Si wafer and baked at 400 degrees C [0271].   Synthesis examples 1 reacts carbazole with benzaldehyde [0219-0223]. Example 2 combines the resin of synthesis example 1 with a crosslinker, surfactant and acid generator [0262] . The resist underlayer example 2 was coated upon a Si wafer and baked at 400 degrees C [0271].  The resist underlayer can be formed upon the substrate and a silicon oxynitride layer formed upon it and the resist coated upon that and the result pattern. [0168-0172]. Synthetic example 6 uses naphthaldehyde [0241-0242].  Useful crosslinking agents are disclosed including those bounded by formula 4 and those exemplified such as 4-8 and 4-23 [0114-0120]. Useful acid generator include photoacid generators [0122-0127]. 

It would have been obvious to one skilled in the art to modify either of example 6 or examples 2 by using other crosslinking agents such as those exemplified with a reasonable expectation of forming useful crosslinked resist underlayers based upon disclosed equivalence of these phenolic crosslinkers with other crosslinkers including powderlink 1174.  (Ketone used to form novolac). 

It would have been obvious to one skilled in the art to modify example 6 by using other crosslinking agents such as those bounded by formula 4 including 2-hydroxybenzylalcohol, 4-hydroxybenzylalcohol, alkyl (t-butyl) derivatives of these or methoxymethylphenols with a reasonable expectation of forming useful crosslinked resist underlayers based upon disclosed equivalence of these phenolic crosslinkers with other crosslinkers including powderlink 1174.  (Ketone used to form novolac)
It would have been obvious to one skilled in the art to modify example 2 by using other crosslinking agents such as those bounded by formula 4 including 2-hydroxybenzylalcohol, 4-hydroxybenzylalcohol, alkyl (t-butyl) derivatives of these or methoxymethylphenols with a reasonable expectation of forming useful crosslinked resist underlayers based upon disclosed equivalence of these phenolic crosslinkers with other crosslinkers including powderlink 1174.  (aldehyde used to form novolac)
Further, it would have been obvious to add a PAG as taught at [0122-0127] add other crosslinkers as taught at [0114-0120] and/or use other polymers including that formed in synthetic example 6 formed based upon the disclosed equivalence.

	Claim 14 is not rejected under this heading as the coating of the composition claimed is not taught or rendered obvious.  Claims 15-17 use “forming” language which is interpreted by the examiner as permitting formation of the polymer during the underlayer formation/curing.
	The applicant did not address this rejection, which previously included claim 3.  The cited underlayers teach the case where the reactant is a ketone as well as where it is an aldehyde.
	
	In the response of 4/5/2021, the applicant argues that the claimed invention is not taught.  This is not found persuasive as the polymer embraces the polymers taught by Saito et al. 20120077345 partially reacted with the disclosed crosslinkers (reacted at one methylol or methoxymethyl site).  The order of the reactions does not matter as the same polymer is formed. 
Currently, R1 of the claims embraces methylol or methoxymethyl groups which are C1 alkyl substituted by a hydroxy group or an oxymethyl group (methoxy is where Y is O and Z is C1 alkyl).  The applicant could obviate the rejections based at least in part upon Saito et al. 20120077345 by excluding this as a moiety and arguing that there is a strong preference for the crosslinking agents have at least two methylol or methoxymethyl crosslinking groups so they can bond to two or more positions of the polymer thereby crosslinking them and that the exemplified species teaches away from the use of only one methylol or methoxymethyl crosslinking group as each has two or more and there is no particular direction to the 2-hydroxybenzylalcohol, 4-hydroxybenzylalcohol, alkyl (t-butyl) derivatives of these or methoxymethylphenols.  The prior action recited the use of those exemplified or those bounded by formula 4 including 2-hydroxybenzylalcohol, 4-hydroxybenzylalcohol, alkyl (t-butyl) derivatives of these or methoxymethylphenols together.  The statement of rejection now separates the use of the exemplified cross-linkers form other bounded by formula 4, but not exemplified, so the applicant may see the way forward suggested by the examiner more clearly.


Claims 1,4,6,9,11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Echigo et al. 20080153031, in view of Saito et al. 20120077345.
Echigo et al. 20080153031 describes in example 52 (table 3-1, pages 32), a resist 1-6, which is formed by the novolac condensation of 2,5-xylenol (a phenolic hydroxy group containing compound) and naphthalenealdehyde [0192-0193], a PAG-1 and crosslinker 2,6-bis(hydroxymethyl)-p-cresol [0291].  This is coated upon a Si wafer, baked and exposed and subjected to development [0268-0269].  The film forming properties of the resist was similarly tested by coating upon a Si wafer, and baking at 110 degrees C [0273-0274]. Resists 1-4 to 1-7 are formed by reacting phenolic compounds with napthalenealdehyde [0188-0195].  Resists 5-1 to 5-2 are formed by reacting phenolic compounds with pyrenealdehyde (AKA 1-pyrenecarboxyaldehyde) [0216-0219].  Resists 6-1 to 12-3 to 1-7 are formed by reacting phenolic compounds with various ketones [0220-0247].  Useful crosslinking agents including 
It would have been obvious to one skilled in the art to modify the compositions exemplified or rendered obvious by Echigo et al. 20080153031 by using other crosslinking agents such as those exemplified or bounded by formula 4 of Saito et al. 20120077345 including 2-hydroxybenzylalcohol, 4-hydroxybenzylalcohol, alkyl (t-butyl) derivatives of these or methoxymethylphenols with a reasonable expectation of forming useful crosslinked resist underlayers based upon disclosed equivalence of these phenolic crosslinkers with other crosslinkers. 
The examiner relies upon the response above without further comment.

Claims 1,4,6,9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama JP 2005-114921, in view of Ogihara et al. 20120184103.
Hatakeyama JP 2005-114921 teaches polymer 1 and 2 on page 30, where cresol is reacted with formalin (formaldehyde) and a portion of these repeating units are reacted with methanolanthracene [0119-0122]. Examples 1,7 and 2 use these polymers in combination with a crosslinker and acid generator in PGMEA (table 1, [0138]). These are spin coated upon a wafer which was previously provided with SiO2 layer, baked at 250 degrees, and then overcoated with a SOG-1 layer as an intermediate layer, a resist applied to this, the composite is exposed, post baked and developed and then subjected to dry etching [0147-0154]. Linkages bounded by R1-R2 includes those where R1 is a C1-4 alkyl chain and R2 is a cycloalkyl or aryl groups which may contain hydroxyl, ether, thioether or ester, where R2 can be phenyl [0020-0021,0035,0041].  The intermediate layer can be formed by SOG or CVD [0115]. Comonomers include naphthol, 
Ogihara et al. 20120184103 teaches polymer 10 where the aldehyde is a mixture of benzaldehydes and 4’-hydroxybiphenylaldehyde (see page 21 and 18) which is reacted with dihydroxynapthylene.  Other useful aldehydes include those with a CH2 linkages between the benzaldehyde and phenol moieties in the left column of page 7 below the hydroxybiphenylaldehydes.  Other useful aldehydes including benzaldehydes, naphthylaldehydes, pyrenecarboaldehyde and the like are disclosed [0079].  The introduction of substituents including benzyl groups is disclosed.    The underlayer composition are formed by adding an acid generator and crosslinking agent [0138] and are spin coated upon a wafer which was previously provided with SiO2 layer, baked at 250 degrees, and then overcoated with a SOG-1 layer as an intermediate layer, a resist applied to this, the composite is exposed, post baked and developed and then subjected to dry etching [0143-0165]. Analysis of the data of the examples using inventive polymer 1 and (comparative) polymer 14 which lacks the hydroxyl substituents on the naphthyl group shows improvements in minimum pattern size achievable (see table 6)  and an increased hardness (table 3). Useful naphthalene or benzene compounds disclosed include 1-naphthol, 2-naphthol, various dihydroxynaphthalenes and phenol [0062-0063]. The intermediate film can be formed using CVD (chemical vapor deposition), ALD or the like [0116].  
	It would have been obvious to modify polymers 1, 2 or those rendered obvious above by substituting the anthracene with hydroxy based upon the teaching of hydroxy substituents at [0020-0021,0035,0041] of Hatakeyama JP 2005-114921 and adding other co-monomers known in the art, such as naphthaldehyde or pyrenecarboxyaldehyde based upon the teachings in the 
Alternatively, it would have been obvious to modify polymers 1, 2 or those rendered obvious above by replacing the anthracene with a phenyl moiety substituted with hydroxy based upon the teaching of hydroxy on aryl groups at [0020-0021,0035,0041] of Hatakeyama JP 2005-114921 and adding other co-monomers known in the art, such as naphthaldehyde or pyrenecarboxyaldehyde based upon the teachings in the cited portions of Hatakeyama JP 2005-114921 or Ogihara et al. 20120184103. The rejection only suggests single hydroxymethyl or methoxymethyl linkages, but only suggests using hydroxymethylphenols or hydroxymethyl hydroxyanthancenes, noting that the use of the methoxymethyl or hydroxymethyl groups does not matter as the result in either case is a –CH2 linkage. 
The applicant argues on pages 10 and 11 of the response that the references do not teach or render the claimed invention obvious, and that the claimed features achieve unexpectedly superior characteristics.  For example, the application refers to the disclosure in the specification of the use of a “two layer of resist underlayer”.  The claims lack any recitation of a second resist underlayer and claims 1-13 are to the composition, which is clearly not limited to a two layer embodiment.  This argument is not commensurate in scope with the coverage sought.  The applicant also argues improved resistance to fluorine etch gasses and sufficient etch resistance against (relative to ?) polysilicon, silicon oxide or silicon nitride substrates.  The examiner points In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).    In response to applicant's argument that the examiner has neglected to consider the data in the instant specification,  the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  It is clear to one skilled in the art that hydroxyl groups would improve solubility in aqueous solution, noting that water is H2O (H-O-H, essentially two hydroxyl groups).  The examiner pointed out that the data relied upon is also much narrower than the claims and clearly to gain the advantages of higher solubility 

In the response of 11/16/2018, the applicant states that there is not sufficient evidence in the record for one of ordinary skill in the art to conclude that the claims were obvious over the references applied.  The applicant argues that the prior art mere teaches the use of crosslinking agents having two or more methylol or methyloxymethyl groups to add the crossliniking structure.  The applicant argues that this would decrease the solubility in the (coating) solvent.  The applicant argues that invention realized instead has high solubility.  The examiner points out that the rejection articulated above describes a -CH2-aryl-OH or –CH2-aryl-Oalkyl moiety 
as -R1-R2, so these is no multiple hydroxymethyl or methoxymethyl groups suggested in the combination.  The CH2 linkage in the exemplified polymers of the instant application is derived from the hydroxymethyl or methylmethyl group, in the same manner as in the reaction in example 1 which reacts the cresol with 9-anthrecenemethanol.  The addition of the hydroxyl groups would clearly improve polymer solubility in polar solvents.  Further, the presence of the additional hydroxyl groups are shown by Ogihara et al. 20120184103 shows improvements in minimum pattern size achievable (see table 6) and an increased hardness which provides motivation to increase the number or hydroxyl groups.  The rejection only suggests single 
In the response of 4/5/2021, the applicant argues that the applied references do not teach the polymer formed by the simultaneous reactions.  The examiner points out that the resultant polymers formed by the successive or sequential reactions are not different and the examiner points to the attachment of the methylanthracene to the cresol moiety in the reactions of examples 1,2 and 6 and the attachment of the methylpyrene to the cresol moiety in the reaction of example 4 and there is a reasonable expectation that this would work similarly with arylaldehyde based repeating units based upon the disclosure of the disclosure of phenylacetaldehyde, p-hydroxybenzaldehyde and other benzaldehydes at [0047] of  Hatakeyama JP 2005-114921.  There is no evidence that the resultant polymer formed by the simultaneous reaction of the phenol (cresol), and aldehyde (novolac reactants) in the presence of hydroxysubstituted anthracenemethanol, hydroxysubstituted pyrenemethanol, hydroxysubstituted naphthanlenemethanol or phenolmethanol to form the novolac resin is different that those where the phenol and aldehyde are reacted to form the novolac polymers which are then functionalized at the phenolic moieties by reaction with  hydroxysubstituted anthracenemethanol, hydroxysubstituted pyrenemethanol, hydroxysubstituted naphthanlenemethanol or phenolmethanol.  The attachment of the methylanthracene to the cresol moiety in the reactions of examples 1,2 and 6 and the attachment of the methylpyrene to the cresol moiety in the reaction of example 4 is shown to be the same attachment to an aromatic ring as the polymers exemplified in the instant specification.   The applicant is invited to submit declaration evidence that the different mode of reaction (simultaneous vs successive) results in materially different polymers for both phenolic and aromatic amines to be commensurate in scope with the coverage sought.  
In the response of 4/5/2021, the applicant argues unexpected results.  The examiner notes that the solubility of inventive polymers of examples 1-4 in propylene glycol monomethyl ether (PGME) is good, relative to comparative comparative polymers of examples 1-3, which lack a hydroxy moiety.  Comparative examples 1-3 of the inventive specification were dissolved in a combination of propylene glycol monomethyl ether and cyclohexanone.  Comparative examples 4-5 of the inventive specification were dissolved in propylene glycol monomethyl ether in the same manner as inventive examples 1-4. Additionally, the compositions of Hatakeyama JP 2005-114921 where coated from propylene glycol monomethyl ether acetate (PGMEA) [0136], which is the same solvent as used for the resist [0143] and is described in the prepub of the instant specification as a useful solvent “generally used in the lithographic process” [0087-0088].     The solubility is not expected to be an issue for phenolic novolacs.  Additionally, examples 1-4 of Nishimaki et al. WO 2013/146670 use propylene glycol monomethyl ether acetate to dissolve the polymer and the claims are not limited the solvent being propylene glycol monomethyl ether, so the showing is not commensurate with the scope of coverage sought as the claims to not specify the solvent.  Clearly, the phenolic polymers of Hatakeyama JP 2005-114921 and the phenylindole polymers of Nishimaki et al. WO 2013/146670 have solubility in propylene glycol monomethyl ether acetate (a common resist solvent), so this is not unexpected.  It is not clear why the solubility of comparative examples 4 and 5 were not presented in table 1.

The etching characteristics of comparative example 4, having the structure 


    PNG
    media_image6.png
    160
    524
    media_image6.png
    Greyscale
 is 0.76 (which evidences increased dry etch resistance over a phenolic novolac resin). 
The etching characteristics of inventive example 1, having the structure 


    PNG
    media_image7.png
    184
    552
    media_image7.png
    Greyscale
 is 0.72.   These etch resistances are very similar.   These etch rates are also similar to the data in table 2 of Nishimaki et al. WO 2013/146670 where comparative example 1 is a “commercially available cresol novolac resin 

    PNG
    media_image8.png
    152
    293
    media_image8.png
    Greyscale

Where examples 1 and 2 use a polymer with the structure 

    PNG
    media_image9.png
    137
    248
    media_image9.png
    Greyscale
 and examples 3-4 use polymers with the structure 

    PNG
    media_image10.png
    185
    266
    media_image10.png
    Greyscale
 The etch rate is clearly similar and attributable to the chemical structure of the polymer and is known from Nishimaki et al. WO 2013/146670.  This etch rate data is not unexpected in view of the showing in Nishimaki et al. WO 2013/146670.   The instant specification does not include etch rate data for phenolic polymers is not presented in the instant specification, so the showing is not commensurate in scope with the coverage sought.

Claims 1, 4,6-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimaki et al. WO 2013/146670, in view of Hatakeyama JP 2005-114921 and Ogihara et al. 20120184103.
Nishimaki et al. WO 2013/146670 (Nishimaki et al. ‘876 used in lieu of translation) teaches resist underlayers including phenylindole groups, where R1 to R3 are halogen, nitro, amino, hydroxy, alkyl, alkenyl, aryl and combinations of these which might include ether, ketone, ester. R4 is hydrogen, alkyl, alkenyl, aryl, or a heterocycle, R5 is hydrogen, aryl, heterocycles, R6 is hydrogen, alkyl, aryl, heterocycle, [0017]. The hydroxyl aryls includes phenol, dihydroxynaphthylene or trihydroxynaphthylene [0046]. Useful aldehydes include benzaldehydes, naphthylaldehyde, pyrenecarboxyaldehyde.  Useful diaryl ketones are also disclosed including diphenylketone.  Synthesis example 1 is a copolymers of 2-phenylindole and 
It would have been obvious to one skilled in the art to modify the polymers of synthesis examples 1 or 2 of Nishimaki et al. WO 2013/146670 by adding an CH2-phenol moiety to a phenyl ring of the phenylindole based upon the direction for R1 and R3 at [0017] with a reasonable expectation of increasing the hardness and minimum pattern resolution based upon the evidence found in Ogihara et al. 20120184103 with respect to the examples using inventive resin 1 and comparative resin 14, which lacks the hydroxyl group and increasing the absorption as discussed in Hatakeyama JP 2005-114921 and Ogihara et al. 20120184103. (teaches novolac reaction with an  aldehyde)
It would have been obvious to one skilled in the art to modify the polymers of synthesis examples 1 or 2 of Nishimaki et al. WO 2013/146670 by adding an CH2-2,4-di t-butylphen-4-ol moiety to a phenyl ring of the phenylindole based upon the direction for R1 and R3 at [0017] with a reasonable expectation of increasing the hardness and minimum pattern resolution based upon the evidence found in Ogihara et al. 20120184103 with respect to the examples using inventive resin 1 and comparative resin 14, which lacks the hydroxyl group and increasing the absorption as discussed in Hatakeyama JP 2005-114921 and Ogihara et al. 20120184103. (teaches novolac reaction with an  aldehyde)
Alternatively, it would have been obvious to one skilled in the art to modify the polymers of formula 2-5 of Nishimaki et al. WO 2013/146670 by adding an CH2-phenol moiety to a phenyl ring of the phenylindole based upon the direction for R1 and R3 at [0017] with a reasonable expectation of increasing the hardness and minimum pattern resolution based upon the evidence found in Ogihara et al. 20120184103 with respect to the examples using inventive 
	Further, it would have been obvious to modify the polymers rendered obvious above by adding other comonomers known in the art, such as naphthols, phenols, dihydroxynaphthylene,, aldehydes such as naphthaldehyde or pyrenecarboaldehyde or diarylketones  based upon the teachings in the cited portions of Hatakeyama JP 2005-114921 or Ogihara et al. 20120184103. Further, it would have been obvious to use the lower layer in the processes disclosed by Hatakeyama JP 2005-114921 and Ogihara et al. 20120184103 and to form the intermediate film can be formed using CVD (chemical vapor deposition), rather than by SOG as this is a known alternative in the art [0115] of Hatakeyama JP 2005-114921.  
In addition to the response above, the examiner point to the benefits evidenced in the examples of Ogihara et al. 20120184103 with respect to the examples using inventive resin 1 and comparative resin 14 which include increased hardness and minimum pattern resolution.  The rejection stands.
As discussed above, the rejection only suggests single hydroxymethyl or methoxymethyl linkages, but only suggests using hydroxymethylphenols or hydroxymethyl hydroxyanthancenes, noting that the use of the methoxymethyl or hydroxymethyl groups does not matter as the result in either case is a –CH2 linkage. 
There were no arguments directed at this rejection.




Claims 1,4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimaki et al. WO 2013/047516, in view of Hatakeyama JP 2005-114921 and Ogihara et al. 20120184103.
Nishimaki et al. WO 2013/047516 (Nishimaki et al. ‘059 used in lieu of translation) teaches resist underlayers including diphenylamine or phenyl naphthylamine groups [0070].  , where R1 to R2 are halogen, nitro, amino, hydroxy, alkyl, alkenyl, aryl and combinations of these which might include ether, ketone, ester. R3 is hydrogen, alkyl, alkenyl, aryl, or a heterocycle, R4 is aryl and  heterocycles, R5 is hydrogen, alkyl, aryl, heterocycle, [0020-0023]. Useful aldehydes include benzaldehydes, naphthylaldehyde, pyrenecarboxyaldehyde [0074]. Useful diaryl ketones are also disclosed including diphenylketone.  Synthesis example 2 is a copolymers of N-phenyl-naphthylamine and 1-naphthaldehyde [0147]. Synthesis example 4 is a copolymers of N-phenyl-naphthylamine and 1-pyrenecarboxaldehyde [0151]. Etch testing was done [0169-0178]. 
It would have been obvious to one skilled in the art to modify the polymers of synthesis examples 2 or 4 of Nishimaki et al. WO 2013/047516  by adding an CH2-phenol moiety based upon the direction for R1 and R2 at [0020-0023] with a reasonable expectation of increasing the hardness and minimum pattern resolution based upon the evidence found in Ogihara et al. 20120184103 with respect to the examples using inventive resin 1 and comparative resin 14, which lacks the hydroxyl group and increasing the absorption as discussed in Hatakeyama JP 2005-114921 and Ogihara et al. 20120184103.
Alternatively, it would have been obvious to one skilled in the art to modify the polymers of formula 3-5 of Nishimaki et al. WO 2013/047516  by adding an CH2-phenol moiety to a phenyl ring of the phenylindole based upon the direction for R1 and R3 at [0020-0023] with a 
	Further, it would have been obvious to modify the polymers rendered obvious above by adding other comonomers known in the art, such as naphthols, phenols, dihydroxynaphthylene,, aldehydes such as naphthaldehyde or pyrenecarboaldehyde or diarylketones based upon the teachings in the cited portions of Hatakeyama JP 2005-114921 or Ogihara et al. 20120184103. Further, it would have been obvious to use the lower layer in the processes disclosed by Hatakeyama JP 2005-114921 and Ogihara et al. 20120184103 and to form the intermediate film can be formed using CVD (chemical vapor deposition), rather than by SOG as this is a known alternative in the art [0115] of Hatakeyama JP 2005-114921.  
In addition to the response above, the examiner notes the use of cyclohexanone as the coating solvent in Nishimaki et al. WO 2013/047516 and the etch rates relative to the commercially available phenol formaldehyde novolac of comparative examples 1 found in table 2, which are similar to those of the inventive examples of the instant application. 

    PNG
    media_image11.png
    174
    301
    media_image11.png
    Greyscale




Claims 1,4,6-9,11-17 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al.  WO 2014030579, in view of Hatakeyama JP 2005-114921 and Ogihara et al. 20120184103.
Endo et al.  WO 2014030579 (US 20150184018 used in lieu of machine translation) teaches 1,1,2,2-tetrakis(4 hydroxypolymers)ethane with the structures 8-1, 8-2, 8-15,8-20 to 8-25 with either pyrenecarboxyaldehyde or naphthylenealdehydes derived repeating unit,  Tris(4 hydroxypolymers)methane with the structures 8-18 or 8-30 with pyrenecarboxyaldehyde derived repeating unit and  tris(4 hydroxypolymers)ethane with the structures 8-19 with pyrenecarboxyaldehyde derived repeating unit are also exemplified.   Polymer 8-12 teaches a tetrakis(4 hydroxypolymers)ethane with a hydroxybenzaldehyde derived repeating unit  (WO at [0027], US at [0076]).  Synthesis examples 1-3,7,8,10 and 11 describe the preparation of polymers identified above (WO at [0055-0056], US at [0107-0109,0114,0116-0117]), which are used in examples 1-3,7,8,10 and 11 (WO at [0059], US at [0120-0122,0126-0127,0129-0130]).  These underlayer compositions are coated upon a silicon wafer with a silicon oxide film formed upon it, baked at 400 degrees C for 2 minutes to form a 200 nm thick film, which is then overcoated with a silicon hardmask, and a photoresist, which was exposed using 193 nm radiation, developed and used to patternwise etch the hardmask, underlayer and silicon oxide layer (WO at [0061], US at [0134]). The performance of the underlayer compositions alone or in the resist multilayer were evaluated for planarization/embeddabiity, solubility of the underlayer and the linewidth of the resist pattern which can be formed in the silicon oxide layer with the results tabulated in tables 1-4.  Useful repeating units formed by reaction with aldehyde or 1 is a C6-40 aryl or a heterocycle, optionally substituted with halogen, nitro, amino or hydroxy groups, C2 is hydrogen or one of a C6-40 aryl or a heterocycle, optionally substituted with halogen, nitro, amino or hydroxy groups.  These may be bonded together to form a ring. Useful tetrakis(hydroxyphenyl) compounds are taught with respect to formula 6, where T can be a single bond, C1-10 alkylene or C6-40 arylene, X1 and X2 can be hydrogen or methyl, R1 to R4 can be hydrogen or C1-10 alkyl and R5 to R8 can be C1-10 alkyl or C6-40 aryl and n1 to n4 are each 0-3.  Useful tris(hydroxyphenyl) compounds are taught with respect to formula 6, where X3 can be hydrogen or methyl, R9 to R11 can be hydrogen or C1-10 alkyl and R12 to R14 can be C1-10 alkyl or C6-40 aryl and n5 to n7 are each 0-3. (WO at [0008], US at [0023-0025]).  Useful exposure wavelengths are disclosed (WO at [0046], US at [0079]). The addition of crosslinkers is disclosed   (WO at [0030-0033], US at [0077-0081]. The addition of acids including photoacids to catalyze the crosslinking reactions are disclosed (WO at [0034-0035], US at [0082-0083]).  The addition of light absorbers, surfactants, rheology control agents, adhesion assistants and solvents is also taught (WO at [0036-0041], US at [0084-0091]).
It would have been obvious to one skilled in the art to modify the polymers of synthesis examples 1 or 2 of Endo et al.  WO 2014030579 by adding an CH2-2,4-di t-butylphen-4-ol moiety to a phenyl ring of the 1,1,2,2-tetrakis(4 hydroxypolymers)ethane,  Tris(4 hydroxypolymers)methane or  tris(4 hydroxypolymers)ethane repeating units  based upon the direction for alkyl and aryl substituents on the rings at (WO at [0008], US at [0023-0025]) with a reasonable expectation of increasing the hardness and minimum pattern resolution based upon the evidence found in Ogihara et al. 20120184103 with respect to the examples using inventive resin 1 and comparative resin 14, which lacks the hydroxyl group and increasing the absorption 
Alternatively, it would have been obvious to one skilled in the art to modify the polymers of examples 1 or 2 of Endo et al.  WO 2014030579 by adding an CH2-phenol moiety to a phenyl ring of the 1,1,2,2-tetrakis(4 hydroxypolymers)ethane,  Tris(4 hydroxypolymers)methane or  tris(4 hydroxypolymers)ethane repeating units based upon the direction for alkyl and aryl substituents on the rings at (WO at [0008], US at [0023-0025]) with a reasonable expectation of increasing the hardness and minimum pattern resolution based upon the evidence found in Ogihara et al. 20120184103 with respect to the examples using inventive resin 1 and comparative resin 14, which lacks the hydroxyl group and increasing the absorption as discussed in Hatakeyama JP 2005-114921 and Ogihara et al. 20120184103. (teaches novolac reaction with a ketone)
	Further, it would have been obvious to modify the polymers rendered obvious above by adding other comonomers known in the art, such as naphthols, phenols, dihydroxynaphthylene,, aldehydes such as naphthaldehyde or pyrenecarboaldehyde or diarylketones  based upon the teachings in the cited portions of Hatakeyama JP 2005-114921 or Ogihara et al. 20120184103. Further, it would have been obvious to use the lower layer in the processes disclosed by Hatakeyama JP 2005-114921 and Ogihara et al. 20120184103 and to form the intermediate film can be formed using CVD (chemical vapor deposition), rather than by SOG as this is a known alternative in the art [0115] of Hatakeyama JP 2005-114921.  
In addition to the response above, the examiner notes examples 1-3,7,8,10 and 11 all have excellent solubility in propyleneglcyol monomethyl ether, propyleneglcyol monomethylether actate and cyclohexanone in table 2 of Endo et al.  WO 2014030579 .  There is no etch rate data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737


/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        April 22, 2021